                           United States District Court
                         Western District of North Carolina
                                Statesville Division

         Deloris Gaston et al,            )          JUDGMENT IN CASE
                                          )
                                          )
               Plaintiffs,                )         5:16-cv-00009-KDB-DCK
                                          )
                  vs.                     )
                                          )
 LexisNexis Risk Solutions, Inc. et al,   )
                                          )
             Defendant(s),                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 25, 2021 Order.

                                               May 25, 2021
